Exhibit 10.43

Participants NOT Eligible for Executive

Severance and CIC Plan—Business Transformation 2019

Performance-Based Restricted Stock Unit Award

(Stericycle, Inc. 2017 Long-Term Incentive Plan)

 

Participant:

 

PSU Grant Date:

 

Number of PSU shares:

 

Performance Period:        January 1, 2019 through December 31, 2022

 

Performance Year:Each calendar year during the Performance Period

 

 

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Award Agreement”),
dated as of the Grant Date specified above, by and between Stericycle, Inc. (the
“Company”) and Participant, is entered into pursuant to the Stericycle, Inc.
2017 Long-Term Incentive Plan (as the same may be amended, restated,
supplemented and otherwise modified from time to time, the “Plan”).  This Award
Agreement is subject to the terms and conditions of the Plan.  

 

1.Defined Terms.  All capitalized terms not otherwise defined in the text of
this Award Agreement have the meanings attributed to them in the Plan.

2.Grant of Performance Restricted Stock Units.  Subject to the terms and
conditions of the Plan and this Award Agreement, the Company hereby grants to
Participant a Full Value Award under the Plan in the form of performance-based
restricted stock units (“Performance Stock Units”).  The Performance Stock Units
shall vest based on (a) Participant’s continued service with the Company and its
Subsidiaries and (b) satisfaction of Performance Targets, as described in
Paragraph 3.  Each Performance Stock Unit constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to Participant a
share of Common Stock, or its cash equivalent, subject to the terms and
conditions of the Plan and this Award Agreement, and is not an actual share of
Common Stock.  Prior to settlement, as described in Paragraph 4, Performance
Stock Units are only bookkeeping entries, either on the Company’s own records or
on those of E*Trade (or any other record keeper that the Company may use in
connection with the administration of the Plan), and Participant shall not have
any rights as a stockholder of the Company in respect of his or her Performance
Stock Units.  

3.Vesting.

 

(a)

Performance Targets.  For each Performance Year during the Performance Period,
the Compensation Committee of the Stericycle Board of Directors (“the
Committee”) shall establish performance targets (“Performance Targets”) that
shall apply to such Performance Year.  The Performance Targets shall be
established within the first 90 days of the Performance Year and at a time when
the outcome as to the Performance Targets is substantially uncertain.  The
Performance Targets for the 2019 Performance Year are set forth in Appendix A
(which is incorporated into and forms a part of this Award Agreement).  The
Performance Targets for Performance Years after 2019 shall be established by the
Committee in accordance with this subparagraph (a) and shall be added to (or as
a Supplement to) Appendix A for such Performance Year in such form as the
Committee determines.

 

(b)

General Vesting Rules.  A maximum of one-third of the Performance Stock Units
may become earned and vested on each of the first, second and third anniversary
of the Grant Date (each a “Vesting Date” for the Performance Year ending
immediately prior to the applicable

 



--------------------------------------------------------------------------------

 

 

anniversary of the Grant Date) provided that Participant’s Termination Date has
not occurred as of the applicable Vesting Date.  Subject to the terms and
conditions of this Award Agreement, the actual number of Performance Stock Units
that become earned and vested as of a Vesting Date (“Vested Performance Stock
Units”) shall be determined in accordance with Appendix A based on satisfaction
of the Performance Targets for the Performance Year.  All Performance Stock
Units that become Vested Performance Stock Units on a Vesting Date shall be
distributed to Participant in accordance with Paragraph 4.  Except as otherwise
provided by the Committee or this Award Agreement, if Participant’s Termination
Date occurs for any reason prior to the applicable Vesting Date for a
Performance Year, then, as of Participant’s Termination Date, all then unvested
Performance Stock Units shall be cancelled and shall be forfeited, none of
unvested Performance Stock Units shall become Vested Performance Stock Units and
Participant shall have no rights under or with respect any of the unvested
Performance Stock Units.  

 

(c)

Special Rules for Death.  Notwithstanding the provisions of subparagraph 3(b),
if Participant’s Termination Date occurs prior to a Vesting Date on account of
Participant’s death, then all of the then outstanding unvested Performance Stock
Units shall become Vested Performance Stock Units, without regard to
satisfaction of the Performance Targets, and the date of Participant’s death
shall be the “Vesting Date” for such Performance Stock Units for purposes of
Paragraph 4.

 

(d)

Employee Covenant Agreement.  This Award is subject to forfeiture and automatic
cancellation as provided in the Employee Covenant Agreement referred to in
Paragraph 6 of this Award Agreement. In addition, Participant may be required to
repay the Company any cash paid in settlement of the Award, and the net proceeds
from the sale of any stock issued in settlement of the Award, as also provided
in the Employee Covenant Agreement.

 

(e)

Change of Control.  If (i) a Change of Control occurs prior to a Vesting Date,
(ii) on or within 12 months following the Change of Control (the “Protected
Period”), Participant’s Termination Date occurs as a result of a Qualifying
Termination (as defined in subparagraph (e)), and (iii) the Release Requirements
(as defined in subparagraph (e)) are satisfied as of the date that is 60 days
following Participant’s Termination Date, then all of the Performance Stock
Units then outstanding shall become Vested Performance Stock Units at the target
level of performance and the Termination Date shall be the “Vesting Date” for
purposes of Paragraph 4.

 

(f)

For purposes of this Award Agreement:

(i)A Qualifying Termination means the occurrence of Participant’s Termination
Date by reason of (I) termination by the Company or a Subsidiary without Cause
or (II) termination by Participant for Good Reason (as defined below).

(ii)Participant’s Termination Date shall be considered to have terminated for
Good Reason if (A) without Participant’s consent, one or more of the following
actions or omissions occurs: (I) a material reduction in Participant’s base
salary as in effect immediately prior to the Change of Control, (II) Participant
is required to be based at any office or location more than 50 miles from
Participant’s office or location in effect immediately prior to the Change of
Control, (III) any material diminution in Participant’s authority, duties or
responsibilities as in effect immediately prior to the Change of Control, or
(IV) any material breach of this Award Agreement or the Plan by the Company or
the Committee, (B) Participant notifies the Company in writing of the event
constituting Good Reason within 90 days after the occurrence of such event and
within the Protected Period, (C) the Company has not cured the event
constituting Good Reason within 30 days following receipt of the notice

2

--------------------------------------------------------------------------------

 

from Participant, and (D) Participant terminates employment within 5 days
following expiration of the cure period.  For the avoidance of doubt, a delay in
the delivery of a notice of Good Reason or in Participant’s termination
following the lapse of the cure period shall constitute a waiver of
Participant’s ability to terminate for Good Reason under this Award Agreement.

(iii)The “Release Requirements” will be satisfied as of any date provided that,
as of such date, Participant (A) has timely delivered to the Company a general
waiver and release of claims in favor of the Company and related parties (the
“Release”) in such form provided by the Company in its sole discretion and with
such terms and conditions (which shall include, but are not limited to,
non-competition, non-solicitation, confidentiality, and other restrictive
covenants, as well as the events that shall result in the forfeiture,
recoupment, and/or claw-back of the benefits provided under this Award Agreement
and the Plan) as are reasonably acceptable to the Company, (B) Participant does
not revoke the Release, and (C) the revocation period related to such Release
has expired.

4.Settlement. If any of the Performance Stock Units become Vested Performance
Stock Units, the Award shall be settled with respect to such Vested Performance
Stock Units as soon as practicable after the applicable Vesting Date but no
later than 45 days after the Vesting Date.  Settlement of the Vested Performance
Stock Units shall be made, in the sole discretion of the Committee, in (a) the
form of shares of Common Stock (with one share of Common Stock distributed for
each Vested Performance Stock Unit and cash equal in value to any fractional
Vested Performance Stock Unit) registered in the name of Participant, (b) a lump
sum cash payment equal to the Fair Market Value (determined as of the Vesting
Date) of the number of shares of Common Stock determined under subparagraph (a),
or (c) a combination of the payment forms described in subparagraphs (a) and
(b).  Participant shall be entitled to settlement only with respect to Vested
Performance Stock Units.

5.Withholding.  This Award and the delivery of shares of the Common Stock or the
payment of cash in settlement of the Award pursuant to Paragraph 4 shall be
conditioned upon the satisfaction of any applicable withholding tax
obligation.  Such withholding obligations shall be satisfied through the
surrender of shares of Common Stock (or other amounts) to which the Participant
is otherwise entitled under the Plan (net withholding) unless the Participant
elects to satisfy such withholding (a) through cash payment by the Participant
or (b) through the surrender of shares of Common Stock that the Participant
already owns.  Notwithstanding the foregoing, previously-owned Common Stock that
has been held by Participant or Common Stock to which Participant is entitled
under the Plan may only be used to satisfy the minimum tax withholding required
by applicable law (or other rates that will not have a negative accounting
impact).

6.Employee Covenant Agreement. This Award Agreement and the grant of Performance
Stock Units to Participant are subject to Participant’s acceptance of and
agreement to be bound by the Employee Covenant Agreement which has been provided
or made available to Participant with this Award Agreement. The Company would
not have granted the Award to Participant without Participant’s acceptance of
and agreement to be bound by the Employee Covenant Agreement.  

7.Transferability. None of the Performance Stock Units may be transferred,
assigned or pledged (whether by operation of law or otherwise), except (i) as
provided by will or the applicable laws of intestacy or (ii) in accordance with
Section 9.5 of the Plan. The Award shall not be subject to execution, attachment
or similar process.

8.Interpretation/Administration. This Award Agreement is subject to the terms of
the Plan, as the Plan may be amended, but except as required by applicable law,
no amendment of the Plan after the Grant Date shall adversely affect
Participant’s rights in respect of the Performance Stock Units without
Participant’s consent.

3

--------------------------------------------------------------------------------

 

If there is a conflict or inconsistency between this Award Agreement and the
Plan, the terms of the Plan shall control. The Committee’s interpretation of
this Award Agreement and the Plan shall be final and binding.

The authority to manage and control the operation and administration of this
Award shall be vested in the Committee, and the Committee shall have all powers
with respect to the Award and this Award Agreement as it has with respect to the
Plan.  Any interpretation of this Award Agreement by the Committee and any
decision made by it with respect to the Award or this Award Agreement is final
and binding on all persons.

9.No Employment Rights. Nothing in this Award shall be considered to confer on
Participant any right to continue in the employ of the Company or a Subsidiary
or to limit the right of the Company or a Subsidiary to terminate Participant’s
employment.

10.No Stockholder Rights. Participant shall not have any rights as a stockholder
of the Company in respect of any of Performance Stock Units unless and until
this Award vests and is settled in shares of Common Stock.

11.Governing Law. This Award Agreement shall be governed in accordance with the
laws of the State of Illinois.

12.Binding Effect. This Award Agreement shall be binding on the Company and
Participant and on Participant’s heirs, legatees and legal representatives.

13.Effective Date. This Award shall not become effective until Participant’s
acceptance of this Award and agreement to be bound by the Employee Covenant
Agreement. Upon such acceptance and agreement, this Award shall become
effective, retroactive to the Grant Date, without the necessity of further
action by either the Company or Participant.  If, within 90 days of the Grant
Date, this Award is not accepted and/or if the Employee Covenant Agreement is
not signed and returned to the Company, the Award shall be forfeited and
cancelled and Participant shall have no further rights under or with respect
thereto.

14.Adjustment.  This Award, and the shares of Common Stock subject hereto, shall
be subject to adjustment by the Committee in accordance with the terms of the
Plan.

15.Code Section 409A.  It is intended that any amounts payable or benefits
provided under this Award Agreement shall either be exempt from or comply with
Section 409A of the Code and all regulations, guidance and other interpretive
authority issued thereunder (“Code Section 409A”) so as not to subject
Participant to payment of any additional tax, penalty or interest imposed under
Code Section 409A and any ambiguities herein shall be interpreted to so
comply.  Neither the Company nor any of the Subsidiaries, however, makes any
representation regarding the tax consequences of this Award.  Notwithstanding
any other provision of this Award Agreement to the contrary, if any payment or
benefit hereunder is subject to Code Section 409A, and if such payment or
benefit is to be paid or provided on account of Participant’s Termination Date
(or other separation from service or termination of employment):

 

(a)

and if Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
Participant’s separation from service; and

 

(b)

the determination as to whether Participant has had a termination of employment
(or separation from service) shall be made in accordance with the provisions of
Code Section 409A and the guidance issued thereunder without application of any
alternative levels of reductions of bona fide services permitted thereunder.

4

--------------------------------------------------------------------------------

 

APPENDIX A

Performance Targets

Calculation of Vested Performance Stock Units

 

The Performance Targets for the 2019 Performance Year shall be as follows:

EBITDA TARGET:  

Up to 50% of the Performance Stock Units that would otherwise vest under the
Award Agreement based on satisfaction of Performance Targets for the 2019
Performance Year shall vest based on EBITDA performance determined as follows:

 

EBITDA Achievement

PSU Vesting

100.0%

100.0%

99.7%

95.0%

99.3%

90.0%

99.0%

85.0%

98.6%

80.0%

98.3%

75.0%

97.8%

70.0%

97.4%

65.0%

97.0%

60.0%

96.6%

55.0%

96.1%

50.0%

95.8%

45.0%

95.6%

40.0%

95.3%

35.0%

95.0%

30.0%

94.7%

25.0%

93.0%

21.3%

92.0%

17.5%

91.0%

13.8%

90.0%

10.0%

 

 

 

(1)

EBITDA goal of $834,000,000 is above the Board budget of $800,000,000 because
bonus impact is excluded.- Delete this??

 

(2)

Achievement to be rounded to the nearest tenth of a percentage and the payout
table to be applied accordingly; performance within each point in the grid shall
be interpolated on a linear basis.  

 

(3)

Management reserves the right to make adjustments for fluctuations in paper or
foreign exchange.

 

 

 

--------------------------------------------------------------------------------

 

SAVINGS ACHIEVEMENT TARGET:  

Up to 50% of the Performance Stock Units that would otherwise vest under the
Award Agreement based on satisfaction of Performance Targets for the 2019
Performance Year shall vest based on Savings Achievement performance determined
as follows:

 

Savings Achievement

PSU Vesting

100%

100%

98%

98%

 

%

97%

90%

96%

75%

95%

60%

94%

45%

93%

30%

92%

25%

91%

15%

90%

10%

 

 

 

(1)

Achievement to be rounded to the nearest tenth of a percentage and the payout
table to be applied accordingly; performance within each point in the grid shall
be interpolated on a linear basis.  

 

(2)

Management reserves the right to make adjustments for fluctuations in paper or
foreign exchange.

 

 

6